Citation Nr: 0018969	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-18 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
January 1957, from March 1958 to January 1962, from January 
1964 to January 1966, and from February 1969 to August 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which denied 
service connection for a left eye disorder, and denied an 
increased (compensable) evaluation for right ear hearing 
loss.  

The present Board decision addresses the issue of service 
connection for a left eye disorder; the issue of a 
compensable rating for right ear hearing loss is the subject 
of the remand at the end of the decision.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a left eye 
disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1953 to 
January 1957, from March 1958 to January 1962, from January 
1964 to January 1966, and from February 1969 to August 1978.  
He had additional reserve service.  His service medical 
records include enlistment examinations in March and 
September 1953 which note a history of eye trouble and the 
wearing of eyeglasses, and the eyes and vision were normal.  
In July 1956, new glasses were prescribed for refractive 
error.  A May 1963 record notes that the veteran wore 
glasses, and left eye distant vision was 20/30, corrected to 
20/20.  Examinations in December 1963 and December 1965 noted 
the veteran had left eye myopia, with uncorrected vision of 
20/30 in that eye, corrected to 20/20.  At a medical 
examination in December 1968, he reported he wore glasses 
since he was a child, and at times he had a "squint" of the 
left eye which was worse with fatigue.  A May 1969 record 
shows left eye distant visual acuity of 20/40, corrected to 
20/20; uncorrected right eye vision was 20/20.  In January 
1972, the veteran was seen for a complaint that his left eye 
was sore and weeping when he awoke that morning; examination 
showed 20/25 visual acuity and only mild injection of the 
conjunctiva; and eyedrops were prescribed.  An August 1972 
examination noted the veteran had alternating esophoria, and 
visual acuity was 20/25 in the right eye and 20/30 in the 
left eye, corrected to 20/20 in both eyes.  An undated visual 
analysis record shows that the veteran had no significant 
refractive error but had slight amblyopia and esotropia of 
the left eye.  A December 1972 record shows that the veteran 
appeared to have a stye on the left eyelid.  A November 1975 
service medical record notes distant vision of 20/20 in the 
right eye and 20/25 in the left eye, and near vision of 20/40 
in both eyes; the veteran gave a history of past treatment 
(apparently in 1951) for astigmatism; and the impression was 
mild hyperopic astigmatism of the left eye.  On retirement 
examination in May 1978, alternating esophoria was noted; 
distant vision was 20/20 in both eyes, and there was full 
field of vision; and no other abnormalities of the left eye 
were noted.  

On a VA general medical examination in December 1978, 
examination of the eyes showed pupils were equal and 
reactive; no eye problems were reported.

In an October 1996 statement in support of his claim, the 
veteran related that during the summer of 1995 he suffered a 
"stroke" in his left eye which reduced his peripheral 
vision significantly.  

Naval medical center ophthalmology records from June 1997 to 
March 1998 show that the veteran had a history of anterior 
ischemic optic neuropathy of the left eye.  It was noted that 
his vision was stable.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for left eye disorder 
which he contends is related to service.  His claim presents 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service medical records from the veteran's periods of active 
duty note he had some visual problems and wore eyeglasses 
even before he first entered active duty in 1953.  Later 
service medical records show no chronic left eye disease 
although the veteran had various types of refractive error 
and other congenital or developmental eye defects, including 
at the 1978 retirement examination.  Refractive error and 
other congenital or developmental defects are not 
disabilities for VA compensation purposes and are not subject 
to service connection.  38 C.F.R. § 3.303(c).  

The post-service medical evidence shows no acquired left eye 
disorder for many years after service.  The veteran reports 
that he had a "stroke" of the left eye in 1995, and medical 
records from 1997 and 1998 show anterior ischemic optic 
neuropathy of the left eye.  There is no medical evidence 
linking this problem to service, and without such evidence 
the claim is not well grounded.  Caluza, supra.  As a layman, 
the veteran is not competent to offer a medical opinion 
regarding diagnosis or causation, and his statements on such 
matters do not serve to make his claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In the absence of competent medical evidence linking a 
current left eye disorder with service, the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.  


ORDER

Service connection for a left eye disorder is denied.


REMAND

The veteran's claim for an increased (compensable) rating for 
right ear hearing loss is well grounded, and the file shows 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159; Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The last VA compensation examination for this 
condition was over two years ago, in March 1998; some VA 
outpatient audiology progress notes from March and April 1998 
have since been received (although these appear incomplete; 
they mention audiology testing which is not reported in 
detail); and it is asserted that the condition has worsened.  
Under the circumstances, a current VA compensation 
examination is warranted, and all additional recent treatment 
records should be secured.  Caffrey v. Brown, 6 Vet.App. 377 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Moreover, the file reveals defective RO processing of the 
claim for an increased rating for right ear hearing loss, and 
due process dictates that the case be remanded for corrective 
action by the RO.  The claims file shows that in January 1979 
the RO granted service connection for right ear hearing loss.  
Service connection has never been established for left ear 
hearing loss; that is, the veteran is not service connected 
for bilateral (both ears) hearing loss.  The June 1998 RO 
decision, now on appeal, denied an increased rating for right 
ear hearing loss.  However, the October 1998 statement of the 
case inexplicably lists the disability as bilateral hearing 
loss and discusses the rating method for bilateral hearing 
loss.  Under the circumstances, the statement of the case is 
inadequate.  There is also no supplemental statement of the 
case addressing the pertinent VA outpatient records (March 
and April 1998 audiology clinic progress notes) which were 
received after the issuance of the statement of the case.  
Due process requires that the RO provide the veteran with a 
proper supplemental a supplemental statement of the case on 
the issue of an increased rating for right ear hearing loss.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 19.31, 19.37.  On 
remand, the RO should also consider the revised rating 
criteria for hearing impairment, which became effective in 
June 1999.

The Board notes that the June 1998 RO decision also denied an 
increased (compensable) rating for right ear otitis media and 
otitis externa.  A statement by the veteran, which he dated 
in October 1998 (but which is date-stamped as received by the 
RO in September 1998), relates that he disagreed with the 
evaluation assigned for right ear otitis media and otitis 
externa, and he said he had to wear hearing aids because of 
his condition.  The RO apparently treated this statement as a 
notice of disagreement with the denial of an increased rating 
for right ear hearing loss, but it did not treat the 
statement as a notice of disagreement with the denial of an 
increased rating for right ear otitis media and otitis 
externa.  As it appears that the veteran's statement was a 
notice of disagreement with the RO decision to deny an 
increased rating for right ear otitis media and otitis 
externa, the RO should provide him with a statement of the 
case on this issue, and give him an opportunity to perfect an 
appeal of such issue by submitting a timely substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.30; 
Manlincon v. West, 12 Vet.App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of the 
veteran's complete VA outpatient records, 
dated from 1998 to the present, 
concerning hearing loss.  The RO should 
also ask the veteran to identify any non-
VA medical providers who have treated him 
for hearing loss since 1998; following 
the procedures of 38 C.F.R. § 3.159, the 
RO should obtain copies of the related 
treatment records.  

2.  The RO should then have the veteran 
undergo a VA audiology examination to 
determine the current severity of his 
service-connected right ear hearing loss.

3.  The RO should then review the current 
appellate issue of an increased 
(compensable) rating for service-
connected right ear hearing loss.  This 
should include consideration of revised 
rating criteria which became effective in 
June 1999.  If the claim is denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case on this issue, and 
give them an opportunity to respond, 
before the case is returned to the Board.

4.  The RO should also provide the 
veteran and his representative with a 
statement of the case on the issue of an 
increased (compensable) rating for right 
ear otitis media and otitis externa.  The 
RO should advise the veteran that to 
complete the appeal of such issue he must 
submit a timely substantive appeal.  The 
Board will review the merits of this 
issue only if the veteran properly 
perfects an appeal of such issue. 

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 


